Citation Nr: 0740537	
Decision Date: 12/27/07    Archive Date: 01/02/08	

DOCKET NO.  05-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for epidermolysis bullosa 
acquisita.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran has periods of active service from June 1977 to 
June 1981 and from September 1982 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the VARO in 
Waco, Texas, that denied entitlement to service connection 
for epidermolysis bullosa acquisita.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  

2.  The competent medical evidence does not establish a link 
between any current epidermolysis bullosa acquisita and the 
veteran's active service.  


CONCLUSION OF LAW

Service connection for epidermolysis bullosa acquisita is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
a claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 &Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a) 3.159, and 3.326(a) (2007).  

In a letter dated in September 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
epidermolysis bullosa acquisita, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice of the five elements of a service 
connection claim was provided in a March 2006 communication 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that the veteran was given specific 
notice with respect to the elements of a basic service 
connection claim.  Accordingly, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining an opinion as 
to the etiology of the epidermolysis bullosa acquisita, and 
by affording him the opportunity to give testimony before the 
Board in October 2007.  The record reveals that a 
communication received in October 2007 from the veteran 
indicated that he was waiving his request for the hearing.  
He stated that he believed his records from the VA clinics 
adequately portrayed his situation and asked that the Board 
consider his claim on its merits.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and associated with the claims file, and 
the veteran does not contend otherwise.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Pertinent Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, times, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The mere fact that there was an inservice injury or disease 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or within a presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition as to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established for 
continuity of symptomatology, there must be medical evidence 
that relates the current condition to that symptomatology.  
Id.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1) the existence of a current 
disability; (2) inservice incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence; 
lay assertions of medical status do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Alternatively, the nexus 
between service and any current disability may be shown by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the current disability 
and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 480, 495 (1997).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

As a lay person, the veteran does not qualify to opine on 
matters requiring medical knowledge, such as whether he has 
epidermolysis bullosa acquisita that is attributable to his 
active service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).  

A review of the service medical records is without reference 
to complaints or finding indicative of the presence of 
epidermolysis bullosa acquisita.  The records reveal the 
veteran was seen on one occasion in service in December 1992 
after having been bitten by a dog.  This apparently resolved 
without residual disability because there were no further 
complaints or findings for the remainder of service.  

The postservice medical evidence of record dates from 2002.  
Those records reveal the veteran was a letter carrier who was 
constantly exposed to the sun.  He was seen for problems with 
his skin and various skin disorders were diagnosed.  

The veteran was accorded a skin disease examination by VA in 
September 2003.  The claims file was reviewed by the 
examiner.  The veteran reported that in December 1992 he had 
a dog bite.  He received several shots for treatment.  He 
claimed that around 2001 he began to have blisters involving 
the hands and face.  This had been constant for some two 
years.  He associated the skin lesions with friction bumping 
of the skin to any surface.  It was noted he had worked 
primarily as a mailman in the years following service 
discharge.  Reference was made to a skin biopsy done in March 
2003 that resulted in a diagnosis of epidermolysis bullosa 
acquisita.  On current examination there were multiple 
crusted plaques involving the hands and the face.  The 
veteran was given a diagnosis of epidermolysis bullosa 
acquisita.  The examiner stated "there is not enough evidence 
to confirm that treatment for a dog bite in December of 1992 
is causing this illness."  

Given the evidence as outlined above, the Board finds that 
the veteran currently has epidermolysis bullosa acquisita 
that is not related to the one incident in service when he 
sustained a dog bite.  Although the veteran is certainly 
competent to report that he experienced discomfort during 
service and since that time, his opinion as to the etiology 
of the currently diagnosed disability cannot be accepted as 
competent medical evidence as he does not have any medical 
training.  See Locklear v. Nicholson, 29 Vet. App. 410 (2006) 
(the veteran is competent just to testify to the presence of 
pain); See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (lay persons are not competent to offer medical 
opinions).  The veteran has not provided a medical opinion in 
support of his claim.  The Board is bound by the medical 
opinion of record which does not find that the recently 
diagnosed epidermolysis is related to the veteran's active 
service a number of years ago.  There is a lack of continuity 
of symptomatology covering the years following service 
discharge to the present time.  The absence of medical 
records documenting the presence of a disorder over a 
prolonged period of time is a factor for the Board to 
consider in reaching a determination on the claim and in this 
case weighs against the claim.  Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000).  

Although the Board appreciates the veteran's belief that his 
currently diagnosed epidermolysis bullosa acquisita is due to 
his active service, the record does not support the claim as 
there is no evidence of continuity of symptomatology outside 
of the veteran's current assertions and there is no medical 
evidence to make a link between current disability and 
service.  Accordingly, in the absence of any competent 
medical evidence indicating a causal relationship between any 
current epidermolysis bullosa acquisita and the veteran's 
active service, the Board finds that the evidence is against 
the claim.  As such, service connection is not warranted for 
the disorder.  


ORDER

Service connection for epidermolysis bullosa acquisita is 
denied.  






	                        
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


